Citation Nr: 0942429	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO. 08-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both legs due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Willett, Counsel




INTRODUCTION

The Veteran had active service from February 1970 through 
November 1972.  Other earlier service is noted by has not 
been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

There is no evidence in the record that the Veteran's 
currently diagnosed peripheral neuropathy manifested to a 
degree of 10 percent or more within one year of his return 
from the Republic of Vietnam, or that it otherwise manifested 
during or as a result of his active service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy 
of both legs, including as due to Agent Orange exposure, are 
not met. 38 U.S.C.A. §§  1110, 1116 (West 2002); 38 C.F.R. § 
3.303(a), 3.307(a)(6)(ii), 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish that he has peripheral 
neuropathy in his legs that is due to his exposure to Agent 
Orange while serving in the Republic of Vietnam.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. 
38 C.F.R. § 3.307(a)(6)(iii) (2009). In this case, the 
Veteran's DD Form 214 shows that he served in the Republic of 
Vietnam between November 1969 and November 1970. As such, he 
is presumed to have been exposed to an herbicide agent under 
VA regulation.

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents. 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2009). 
The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2). See 38 C.F.R. § 
3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," 
Pub. L. No. 107-103, 115 Stat. 976 (2001) [which added 
diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
Veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(ii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied. Under 38 C.F.R. § 3.307(a)(6)(ii), acute and 
subacute peripheral neuropathy must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active service. Again, the Veteran departed the 
Republic of Vietnam in November 1970, and in order for 
presumptive service connection to apply, peripheral 
neuropathy must have had become manifest to a degree of 10 
percent or more by November 1971.

In this case, the Veteran's service treatment records were 
reviewed and there is no indication that the Veteran's 
peripheral neuropathy manifested during service. In fact, the 
first notation of the disease is found in October 2000 
private medical records from Dr. S., nearly thirty years 
following his discharge from service. Thus, the regulations 
for presumptive service connection do not apply in this case, 
because the Veteran's disability was not at all apparent 
within one year of his exposure to herbicides in service.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a Veteran is not precluded 
from establishing service connection for diseases not subject 
to presumptive service connection with proof of actual direct 
causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

For service connection on a direct basis, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

In this case, the Veteran's current diagnosis of peripheral 
neuropathy is clearly indicated in the record. Records from 
Dr. S. and Dr. B. dating between October 2000 and January 
2007 show consistent treatment for peripheral neuropathy. The 
question is not whether he has a current disability, but 
whether that disability was incurred in service. Again, the 
service treatment records were reviewed and there is no 
indication of any symptom or treatment of peripheral 
neuropathy in the Veteran's lower extremities during service. 
The October 2000 private record is the first indication in 
the record of the disability. This is nearly thirty years 
post service. 


Also, the private doctors both diagnose peripheral neuropathy 
and note that the etiology is unknown. See December 2000 note 
from Dr. S. and May 2002 note from Dr. B.

The only suggestion in the record that the Veteran's 
peripheral neuropathy is causally connected to service is the 
Veteran's claim. The Veteran's statements, however, are not 
competent evidence of current diagnoses, or connections to 
military service. Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992). Competent medical evidence of a medical nexus 
is required for service connection in this case.

Because there is no indication that the Veteran's peripheral 
neuropathy manifested to a degree of 10 percent or more 
within one year of his return from the Republic of Vietnam, 
and no indication in the record that the disability otherwise 
manifested during service, there is no basis upon which to 
grant service connection. The Veteran's claim must be denied.

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(2009). This notice must be provided 


prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the January 2007 letter to the Veteran satisfies the 
requirements of 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). While it does 
not provide the particularity required by Dingess, the Board 
finds that the issues of effective date and disability 
ratings are moot considering the findings related to service 
connection in general. 

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his service treatment records, and private 
treatment records have been associated with the claims 
folder. 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim. However, the evidence fails to suggest that 
the Veteran's current disability manifested during service or 
otherwise as a result of service. As such, a nexus opinion 
discussing a relationship between service and the disorder at 
issue is not possible. A remand for an examination and/or 
opinion is not necessary to decide this claim. See 38 C.F.R. 
§ 3.159(c)(4). As service and post-service treatment records 
provide no basis to grant this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the prerequisites of McLendon are not 
apparent in this case. The Board recognizes the Veteran's 
representative's October 2009 statements suggesting that an 
examination is warranted. However, the claim is denied on a 
presumptive basis and there is no evidence to suggest a 
causal connection for direct service connection to make an 
examination necessary to decide this claim.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. In fact, he 
reports that he has received treatment for this disorder from 
just two doctors and started to receive treatment in 2000.  
In the December 2007 statement of the case, VA notified the 
Veteran that his service treatment records appear to be 
incomplete.  The RO apparently requested the records, and 
indicated to the Veteran that if additional records were 
received, the decision would be reconsidered.  In this case, 
the Board is able to make a determination as the disability 
at issue did not appear until many years after service.  The 
Veteran does not argue and has never claimed that he had this 
disorder in service, but states that it is a result of 
exposure to Agent Orange.  No doctor has indicated that this 
disability is related to service, presumably because the 
Veteran has never claimed or told them that he had this 
problem in service.  Accordingly, the Board finds it 
unnecessary to remand this case to the AMC/RO to search for 
lost service treatment record.  VA has done everything 
reasonably possible to assist the Veteran. A remand for 
further development of these claims would serve no useful 
purpose. VA has satisfied its duty to assist the Veteran and 
further development is not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy 
of both legs due to Agent Orange exposure is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


